U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One [ X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2013 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-180954 JOEY NEW YORK, INC. (Formerly known as PRONTO CORP.) (Exact name of registrant as specified in its charter) Nevada 68-0682410 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Number) (IRS Employer Identification Number) 909 Bay Street, Suite 812 Toronto, Ontario, Canada M5S 3G2 (514) 513-7579 (Issuer’s telephone number) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesþNo o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as of October 17, 2013 Common Stock, $0.001 1 Form 10-Q Part 1 FINANCIAL INFORMATION Item 1 Financial Statements 4 Balance Sheets 4 Statements of Operations 5 Statements of Cash Flows 6 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 15 Part II. OTHER INFORMATION Item 1 Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3 Defaults Upon Senior Securities 15 Item 4 Mine Safety Disclosures 15 Item 5 Other Information 16 Item 6 Exhibits 17 2 CONTENTS Page # Balance Sheets – August 31, 2013 (Unaudited) and February 28, 2013 4 Statements of Operations – Threeand Six Months Ended August31, 2013 and 2012, and from Inception (December 22, 2011) to August 31, 2013 (Unaudited) 5 Statements of Cash Flows – Six Months Ended August 31, 2013 and 2012, and from Inception (December 22, 2011) to August 31, 2013 (Unaudited) 6 Notes to the Financial Statements (Unaudited) 7 3 JOEY NEW YORK, INC. (Formerly known as PRONTO CORP.) (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS August 31, (Unaudited) February 28, ASSETS Current Assets Cash $ $ Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CurrentLiabilities Accounts payable – related party $ $ Total current liabilities Total liabilities Stockholders’ Equity (Deficit) Common stock, $0.001 par value, 1,500,000,000 shares authorized; 69,000,000 shares issued and outstanding Additional paid-in-capital ) ) Deficit accumulated during the development stage ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to the financial statements 4 JOEY NEW YORK, INC. (Formerly known as PRONTO CORP.) (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended August 31, Three Months Ended August 31, Six Months Ended August 31, Six Months Ended August 31, From Inception (December 22, 2011) To August 31, General and administrative expense $ Net loss $ ) $ ) $ ) $ ) $ ) Loss per common share – basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding-basic and diluted $ See accompanying notes to the financial statements 5 JOEY NEW YORK, INC. (Formerly known as PRONTO CORP.) (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended August 31, Six Months Ended August 31, From Inception (December 22, 2011) To August 31, Operating Activities Net loss $ ) $ ) $ ) Net cash used in operating activities ) ) ) Financing Activities Proceeds from related party advances Proceeds from common stock issued for cash - Net cash provided by financing activities Net increase (decrease) in cash ) Cash - beginning of the period - Cash - end of the period $ $ $ Supplemental cash flow information: Cash paid for: Interest $
